Citation Nr: 1818174	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  07-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1981 to December 1984.  He was a member of the Army Reserve from November 1981 to December 1981, and from December 1989 to December 1995.  There is also a period of unverified reserve duty from 1985 through 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied, in pertinent part, entitlement to service connection for a back disability and a neck disability.  The Veteran filed a notice of disagreement and his appeal was perfected in July 2007.

Subsequently, the Board remanded the case in December 2010, October 2013, and July 2016 decisions for further evidentiary development.

The Veteran testified at an August 2010 videoconference hearing before a Veterans Law Judge (VLJ) and a hearing transcript is of record.  In January 2018, VA sent a letter to the Veteran notifying him that the VLJ was no longer available to decide his case, and asked him whether he desired to have another hearing.  To date, the Veteran has not requested such an additional hearing.  Accordingly, the undersigned VLJ now proceeds to adjudicate the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to analyzing the merits of the Veteran's service connection claims for a back disability and a neck disability.

The record reflects that VA-generated evidence has been added to the claims file since the claims were last adjudicated in an August 2017 supplement statement of the case (SSOC).  In this regard, treatment records dated April 2017 to February 2018 were added to the claims file from November 2017 through February 2018, after the SSOC, and a new SSOC was not issued with consideration of the VA treatment records.  While 38 U.S.C. § 7105 (e) provides an automatic waiver of initial AOJ review if a Veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, this provision is only applicable to cases where the Substantive Appeal was filed on or after February 2, 2013 (not applicable here), and does not apply to VA-generated evidence, such as VA treatment records.  38 U.S.C. § 7105 (e).  As there is no indication that the Veteran has specifically waived initial AOJ adjudication of the new VA treatment records, a remand is required for the AOJ to consider this evidence in a SSOC.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of entitlement to service connection for a back disability and service connection for a neck disability based on the entirety of the evidence, to include all evidence received since the last AOJ adjudication, to include all current VA treatment records.

2.  Then, if the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




